               Case 20-20259-RAM          Doc 127      Filed 10/27/20     Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                     www.flsb.uscourts.gov

In re:                                                 Chapter 11

It’Sugar FL I LLC, et al.,                             Case No. 20-20259-RAM
                                                       (Jointly Administered)
                  Debtors.
                                               /

                             MOTION TO APPEAR PRO HAC VICE

I, Heather L. Ries (“Movant”), a member in good standing of the bar of the United States District
Court for the Southern District of Florida and qualified to practice in this court, request that this
court admit pro hac vice Paul J. Labov (“Visiting Attorney”), an attorney admitted to practice and
currently in good standing in the Bars of the States of New York and New Jersey, the United States
District Court for the District of New Jersey and the United States District Courts for the Southern,
Eastern and Western Districts of New York, and qualified to practice in this court, who proposes
to act as counsel for the Official Committee of Unsecured Creditors (“Client”) in the case listed
above, and in any adversary proceedings therein in which the Visiting Attorney appears on behalf
of such Client.

I am aware that the local rules of this court require a member in good standing of the bar of the
United States District Court for the Southern District of Florida and qualified to practice in this
court to act as local counsel for such Client, unless the court specifically authorizes an attorney not
so admitted to act as local counsel. I understand that local counsel is required to participate in the
preparation and presentation of, and accept service of all papers in, the case identified above and
any adversary proceedings in which the Visiting Attorney appears on behalf of such Client.

I am a member in good standing of the bar of the United States District Court for the Southern
District of Florida and qualified to practice in this court, and agree to act as local counsel for the
above-referenced Client in this case and in any adversary proceedings in this case in which the
Visiting Attorney appears on behalf of the Client. I understand that I am required to participate in
the preparation and the presentation of the case above and any such adversary proceedings and to
accept service of all papers served in such case and proceedings.


115537218.v1
               Case 20-20259-RAM         Doc 127      Filed 10/27/20     Page 2 of 3




The order granting this Motion will serve to admit the Visiting Attorney to practice in the case
noted above on behalf of the Client and in any adversary proceedings in that case in which the
Visiting Attorney appears on behalf of such Client. I understand that if I decline to serve as local
counsel in any such adversary proceeding, separate local counsel must file an additional Motion
to Appear Pro Hac Vice, and that absent such separate motion and an order of this court approving
the same I will continue to act as local counsel for the Client in all such proceedings.

The affidavit of the Visiting Attorney required under Local Rule 2090-1(C)(2) is filed concurrently
herewith.

WHEREFORE, upon the foregoing representations, Movant respectfully requests an order of this
court authorizing the Visiting Attorney to appear pro hac vice in this case and in any adversary
proceedings in this case on behalf of the Client and indicating Movant as local counsel for the
Client, and for such other and further relief as may be just.

Dated: October 27, 2020
                                                      FOX ROTHSCHILD LLP
                                                      777 South Flagler Drive
                                                      Suite 1700 West Tower
                                                      West Palm Beach, FL 33401
                                                      Tel: (561) 835-9600
                                                      Fax: (561) 835-9602

                                                      By: /s/ Heather L. Ries
                                                      Heather L. Ries
                                                      Florida Bar No. 581933
                                                      hries@foxrothschild.com




                                             Page 2 of 3

115537218.v1
               Case 20-20259-RAM         Doc 127      Filed 10/27/20     Page 3 of 3




                            Affidavit of Proposed Visiting Attorney

        I, Paul J. Labov, am a member in good standing of the Bars of the States of New York and
New Jersey, the United States District Court for the District of New Jersey and the United States
District Courts for the Southern, Eastern and Western Districts of New York, but am not admitted
to the bar of the United States District Court for the Southern District of Florida. I certify that I
have never been disbarred, that I am not currently suspended from the practice of law in the State
of Florida or any other state, and that I am not currently suspended from the practice of law before
any United States Court of Appeals, United States District Court, or United States Bankruptcy
Court.

        I hereby request authority to appear pro hac vice in this case and in any adversary
proceedings in this case on behalf of the Official Committee of Unsecured Creditors (“Client”). I
designate Heather L. Ries (“Local Counsel”), who is qualified to practice in this court, as local
counsel for the Client. I understand that Local Counsel is required to participate in the preparation
and the presentation of the case above and any adversary proceedings in which I appear on behalf
of such Client, and accept service of all papers served in such case and proceedings, unless and
until other local counsel is designated and accepts such designation by filing a separate Motion to
Appear Pro Hac Vice on my behalf.

        I certify that I am familiar with and shall and shall be governed by the local rules of this
court, the rules of professional conduct and all other requirements governing the professional
behavior of members of the Florida Bar.

Dated: October 27, 2020
                                              PACHULSKI STANG ZIEHL & JONES LLP
                                              780 Third Avenue, 34th Floor
                                              New York, NY 10017-2024
                                              Tel: (212) 561-7700
                                              Fax: (212) 561-7777

                                              By: /s/ Paul J. Labov
                                              Paul J. Labov
                                              NJ State Bar No. 039092002
                                              plabov@pszjlaw.com




                                             Page 3 of 3

115537218.v1
